                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

ENDER FARIA,

       Plaintiff,

v.                                                       Case No. 6:19-cv-535-Orl-37GJK

LIMA INVESTMENT SOLUTIONS
LLC,

      Defendant.
_____________________________________

                                         ORDER

       Plaintiff Ender Faria sued Defendant Lima Investment Solutions LLC, his former

employer, for failure to pay overtime and minimum wage in violation of the Fair Labor

Standards Act (“FLSA”). (Doc. 1.) Defendant failed to appear, so Plaintiff successfully

obtained an entry of default against it. (Docs. 14, 15.) Now, Plaintiff moves for default

judgment. (Doc. 18 (“Motion”).) On referral, U.S. Magistrate Judge Gregory J. Kelly

recommends the Court grant the Motion. (Doc. 19 (“R&R”).) Specifically, Magistrate

Judge Kelly found that Plaintiff sufficiently demonstrated that Defendant violated the

FLSA’s minimum wage and overtime provisions, so he recommends awarding Plaintiff

$3,570.50 in damages and $460.00 in costs. (Id. at 5–9, 11.)

       The parties did not object to the R&R, and the time for doing so has now passed.

As such, the Court has examined the R&R only for clear error. See Wiand v. Wells Fargo

Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan 28, 2016); see

also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding no such error, the

                                            -1-
Court finds that the R&R is due to be adopted in its entirety.

      Accordingly, it is ORDERED AND ADJUDGED as follows:

      1.     U.S. Magistrate Judge Gregory J. Kelly’s Report and Recommendation

             (Doc. 19) is ADOPTED, CONFIRMED, and made a part of this Order.

      2.     Plaintiff’s Motion for Entry of Default Final Judgment and Incorporated

             Memorandum of Law (Doc. 18) is GRANTED.

      3.     The Clerk is DIRECTED to:

             a.     Enter default judgment in favor of Plaintiff Ender Faria and against

                    Defendant Lima Investment Solutions LLC for damages in the

                    amount of $3,570.50 and costs in the amount of $460.00; and

             b.     Close the file.

      DONE AND ORDERED in Chambers in Orlando, Florida, on July 11, 2019.




Copies to:
Counsel of Record




                                            -2-
